Hill, C. J.
(After stating the foregoing facts.)
. A consideration of the evidence not only fails to show either a fraudulent, act or a fraudulent intent, but, reasonably and fairly construed, it clearly disproves the existence of either a fraudulent act or fraudulent intent. There seems not to be the slightest suggestion of bad fai.th on the part of the accused in the transaction. They naturally wanted their money for the cotton they had picked, find it is perfectly apparent that their statement of the amount was intended simply as an estimate. The prosecutor himself swore that they did not make a statement as to the exact number of pounds which they had picked, when they came to the office for the money, but told him that they had picked at least 1,000 pounds, and, in his own' language, they simply “demanded payment for what they had picked,” but did not profess to know the exact amount of cotton which they had picked. If these two negroes had intended to perpetrate a fraud on the prosecutor and get more money than they were entitled to for their work, it is altogether probable that they would not have been so conservative in their estimate. If their intent was to swindle Mr. George, surely they would not have taken the risk of doing so for between 21 and 22 *17cents apiece. Neither did they refuse to carry out their, agreement and make good the excess which George had paid them. They agreed to do so if he would send his wagon for them as soon as they had finished the job they were then on. They could not in good faith have left their employment, and their request that he send his wagon for them was not, under the circumstances, unreasonable. Certainly it seems that before taking out the warrant he should have waited until the negroes had finished the job they were then on, and have given them an opportunity of either refunding the 85% cents or picking cotton to that amount for him. It seems to us that under the facts of this case, where absolutely no indication of -bad faith on the part of the accused was shown, and where all the evidence indicated good faith, it would be a miscarriage of justice if this verdict should be allowed to stand. In our opinion the verdict was wholly without evidence to support it, and was therefore .unauthorized by law.

Judgment reversed.